DISSENTING OPINION BY
Judge McCullough.
Respectfully, I dissent. In this case, the Majority considers how the exhaustion of benefits paid in lieu of unemployment compensation under the now-inactive Self-Employment Assistance (SEA) Program Act, Act of Nov. 26, 1997, P.L. 504, 43 P.S. §§ 920.1-920.12, affects a claimant’s eligibility for emergency unemployment benefits.1 I would refrain from deciding this important issue because it is not properly preserved nor competently addressed by this pro se appellant.
The claimant’s Statement of Questions Involved sets forth the following for our consideration:
Why was I not provided a prima facie right to compel the Board to disregard states [sic] brief?
There is there [sic] not a procedural consideration by both the trial court, and its reviewer to make observations of omissions of fact, weighing in to the benefit of claimant?
Why is a Board of Review permitted to dictate to a claimant that there is a lack of clarity as a finding of fact, when the fact in question is one of persistence; a conveyance from the state’s agency finding for the claimant, before he ever became a claimant?
Why am I jeopardized by the state, and its review process, to assure me program participation, and create an inequitable environment on which to proceed?
Why do I find, at each turn of the review process, that my original writings are suppressed?
If a two-prong test does in fact exist, why was I not provided leeway to apply said test?
Why is it permitted that the Board of Review redirects its claimants’ [sic] to invalid proceedings?
(Claimant’s brief at 6.)
Pa.R.A.P. 2116(a) directs that “the statement of the questions involved ... will be deemed to include every subsidiary question fairly comprised therein.” However, “[n]o question will be considered unless it is stated in the statement of questions involved or is fairly suggested thereby.” Our courts have repeatedly held that an issue not raised in the statement of the questions involved is deemed waived. See, e.g., Commonwealth v. Unger, 494 Pa. 592, 432 A.2d 146 (1980); McCall v. Unemployment Compensation Board of Review, 717 A.2d 623 (Pa.Cmwlth.1998). Although an appellate court may, for good cause shown, disregard the requirements of the appellate rules, Pa.R.A.P. 105, I believe that disregarding the rule under these circumstances is particularly inappropriate as the Majority opinion decides an issue of first impression.
*30Unlike the Majority, I would acknowledge the claimant’s failure to present a cognizable issue in his Statement of Questions Involved, and I also would acknowledge the numerous and significant deficiencies in the argument section of his brief. For these reasons, I would not decide the general question of how exhaustion of SEA benefits impacts a claimant’s eligibility for emergency unemployment benefits but instead would dismiss this appeal.

. Specifically, the Majority holds that after being invited to participate in the SEA program and receiving four weeks of training, Thomas R. Frimet is now ineligible for unemployment compensation benefits under section 402(h) of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. § 802(h), because he is self-employed.